Citation Nr: 0945967	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-18 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for asbestos exposure syndrome and chronic 
obstructive pulmonary disease (chronic bronchitis) from 
December 15, 2004, to May 23, 2005.

2.  Entitlement to a compensable disability rating for 
asbestos exposure syndrome and chronic obstructive pulmonary 
disease (chronic bronchitis) as of May 24, 2005.

3.  Entitlement to an initial compensable disability rating 
higher for chronic sinusitis/rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for asbestos exposure syndrome and chronic 
obstructive pulmonary disease (chronic bronchitis) and 
chronic sinusitis/rhinitis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is 
needed before it can adjudicate the claims for an initial 
disability rating in excess of 10 percent for asbestos 
exposure syndrome and chronic obstructive pulmonary disease 
(chronic bronchitis) from December 15, 2004, to May 23, 2005; 
a compensable disability rating for asbestos exposure 
syndrome and chronic obstructive pulmonary disease (chronic 
bronchitis) as of May 24, 2005; and an initial compensable 
disability rating higher for chronic sinusitis/rhinitis.  A 
remand is required because the 2005 VA examination reports 
did not include all necessary findings to accurately evaluate 
the Veteran's service-connected disabilities.

The Veteran was afforded respiratory examinations for VA 
compensation purposes in April 2005 and again in May 2005.  
Upon VA examination dated in April 2005, physical examination 
did not reveal any cor pulmonale, right ventricular 
hypertrophy, or pulmonary hypertension.  The report shows 
that the Veteran had moderate obstructive lung defect with a 
mild bronchodilator response.  Postmedication findings were 
FEV-1 at 78 percent and FEV-1/FVC at 69 percent.  The Veteran 
was diagnosed as having chronic bronchitis, chronic 
obstructive pulmonary disease and asbestos exposure syndrome.  

Upon VA examination dated in May 2005, physical examination 
revealed erythema of the nasal passages with purulent 
material.  Postmedication findings were FEV-1 at 85 percent 
and FEV-1/FVC at 68 percent.  X-rays of the sinuses 
demonstrated an opacifications of the left maxillary sinus 
with mucosa thickening and possibly soft tissue mass medially 
and inferiorly of the right maxillary sinus.  The examiner 
noted that the Veteran had a history of polyps and that the 
aforementioned masses could possibly be polyps.  The Veteran 
was diagnosed as having chronic bronchitis, chronic 
sinusitis, chronic rhinitis and a history of asbestos 
exposure.  

The pulmonary function testing, however, did not include all 
necessary findings to accurately evaluate the Veteran's 
service-connected asbestos exposure syndrome and chronic 
obstructive pulmonary disease (chronic bronchitis) under the 
applicable rating criteria for chronic bronchitis and/or 
chronic obstructive pulmonary disease.  In particular, the 
test did not include a finding for the Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)).  See 38 C.F.R. § 4.97, Diagnostic Codes 6600-
6604 (2009).

Additionally, the April and May 2005 VA examination did not 
include all necessary findings to accurately evaluate the 
Veteran's service-connected chronic sinusitis/rhinitis.  The 
May 2005 report did not rule out the presence of polyps and 
neither of the reports addressed whether the Veteran was 
experiencing any nasal obstruction or incapacitating 
episodes.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510-6522.

Consequently these examination reports are inadequate for 
rating purposes, thereby requiring that the Veteran be 
afforded another pulmonary examination in order to accurately 
assess the severity of his asbestos exposure syndrome and 
chronic obstructive pulmonary disease (chronic bronchitis) 
and his chronic sinusitis/rhinitis.  See 38 U.S.C.A. § 5103A; 
see also Massey v. Brown, 7 Vet. App. 204 (1994) (holding 
that an examination must provide sufficient information to 
rate the disability in accordance with the applicable rating 
criteria).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request that he identify all health 
care providers who have treated him for 
his service-connected asbestos exposure 
syndrome and chronic obstructive pulmonary 
disease (chronic bronchitis) and his 
chronic sinusitis/rhinitis.  After 
securing any appropriate consent from the 
Veteran, VA must attempt to obtain copies 
of all treatment records identified by the 
Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the Veteran 
and his representative of this and request 
them to provide copies of the outstanding 
medical records.

2.  The Veteran should be afforded another 
pulmonary examination to determine the 
current severity of his service-connected 
asbestos exposure syndrome and chronic 
obstructive pulmonary disease (chronic 
bronchitis) and his chronic 
sinusitis/rhinitis.  The following 
considerations will govern the 
examination:

a.  The claims folder, and a copy of 
this remand, will be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge such receipt and review in 
any report generated.



b.  All necessary testing should be 
done, to include a pulmonary function 
test and any other appropriate testing. 
The examiner should review the results 
of any testing prior to completion of 
the examination report.

c.  The results of the pulmonary 
function test should be recorded in the 
appropriate manner for rating purposes, 
to include: 

(a) the percentage of predicted 
FEV-1 and FEV-1/FVC; 

(b) the percentage of predicted of 
DLCO (SB). The examiner should 
also determine whether the Veteran 
has any of the following symptoms: 

        (i) cor pulmonale (right 
heart failure), or

(ii) pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or 

        (iii) right ventricular 
hypertrophy, or 

(iv) a requirement of 
outpatient oxygen therapy, or

(v) maximum exercise capacity 
of less than 20/ml/kg/min as 
measured by oxygen 
consumption with cardiac or 
respiratory limitation.


d.  The examiner should also indicate 
whether polyps are present and whether the 
Veteran's nasal passages are 50 percent 
obstructed on both sides or completely 
obstructed on one side. Additionally, the 
examiner should ascertain whether the 
Veteran experiences incapacitating 
episodes. 

e.  In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.

3.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all required developmental 
actions have been conducted and completed 
in full.  The AMC/RO must then 
readjudicate the claims. If the claims are 
not granted to the Veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case and 
give them an opportunity to respond.

Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


